DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 9/15/2022 is acknowledged.
Status of Application, Amendments, And/Or Claims
Claims 1-20 are pending.
Claims 16-20 are withdrawn for being drawn to a non-elected invention (i.e., Group II).
Claims 1-15 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 8/21/2020, 11/19/2020, 7/1/2021 and 8/2/2022 have been considered. 
Priority
The instant application is a CON of PCT/JP/2018/041639 filed on 11/9/2018 which claims benefit of JP2017-216927 filed on 11/10/2017. Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the water-soluble vitamin and the hepatocyte growth factor " in (c) line 2.  There is insufficient antecedent basis for this limitation in the claim. The reference for a water-soluble vitamin and a hepatocyte growth factor is not present earlier in context.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwazawa et al (US Pub. No. 20170203005 CON of PCT/JP/2015/077516 filed on 9/29/2015) in view of Ramiya (US Pub. No. 20070020242) as evidenced by Ogiwara et al. (US Pub. No. 2012/0101040).
The instantly claimed invention is broadly drawn to a method of producing an insulin-producing cell from a mesenchymal stem cell, the method comprising: (a) a step of producing a cell structure which contains a plurality of biocompatible macromolecular blocks and a plurality of mesenchymal stem cells and in which at least one of the biocompatible macromolecular block is arranged in a gap between the plurality of mesenchymal stem cells, by incubating the plurality of biocompatible macromolecular blocks and the plurality of mesenchymal stem cells; (b) a step of culturing one or more of the mesenchymal stem cells before the incubation in the step (a), the mesenchymal stem cell in the incubation in the step (a), or the cell structure produced in the step (a) in a medium containing the GLP-1 receptor agonist; and (c) a step of culturing the cell structure obtained in the step (a) or the step (b) in a medium containing the water-soluble vitamin and the hepatocyte growth factor. The method according to claim 1, wherein the step (a) and the step (b) are steps of producing a cell structure which contains a plurality of biocompatible macromolecular blocks and a plurality of mesenchymal stem cells and in which at least one of the biocompatible macromolecular blocks is arranged in a gap between the plurality of mesenchymal stem cells, by incubating the plurality of biocompatible macromolecular blocks and the plurality of mesenchymal stem cells in a medium containing a GLP-1 receptor agonist (claim 9), wherein the mesenchymal stem cells are fat-derived stem cells (claim 10). The method according to claim 1, wherein the biocompatible macromolecular block is formed of a recombinant peptide (claim 11).The method according to claim 11, wherein the recombinant peptide is represented by the following formula, Formula: A-[(Gly-X-Y)n]m-B, in the formula, A represents an arbitrary amino acid or an amino acid sequence, B represents an arbitrary amino acid or an amino acid sequence, n pieces of X each independently represent any amino acid, n pieces of Y each independently represent any amino acid, n represents an integer of 3 to 100, and m represents an integer of 2 to 10 (claim 12). The method according to claim 11, wherein the recombinant peptide is any one of a peptide formed of an amino acid sequence described in SEQ ID NO: 1; a peptide which is formed of an amino acid sequence in which one or several amino acids are deleted, substituted, or added in the amino acid sequence described in SEQ ID NO: 1 and has a biocompatibility; or a peptide which is formed of an amino acid sequence having 85% or more sequence identity to the amino acid sequence described in SEQ ID NO: 1 and has a biocompatibility (claim 13). The method according to claim 1, wherein in the biocompatible macromolecular block, a biocompatible macromolecule is cross-linked by heat, ultraviolet rays, or an enzyme. (claim 14). The method according to claim 1, wherein the biocompatible macromolecular block is in a form of granules obtained by grinding a porous body of biocompatible macromolecules (claim 15).
Iwazawa et al teach a method of culturing insulin-producing cells containing pancreatic islet cells for treating hyperglycemia (see abstract). They teach a cell structure which contains cells and macromolecular blocks having biocompatibility, and in which the plurality macromolecular block are arranged in gaps between plurality of the above -described cells [0037]. They teach that biocompatible macromolecular block can decompose and can be prepared from amino acid polymer (gelatin) and that a protein can have amino acid sequence [0041-0042]. They teach that the polymer gelatin has a sequence represented by Gly-X-Y which is characteristic to collagen [0055]. They teach that the polymer can have formula: A[(Gly-X-Y)n]m-B, wherein n and m can be independent and n can be 3-100, m can be 2-10 [0062]. A gelatin with formula Gly-X-Y having 100% sequence identity is taught by Ogiwara et al. and this is well known in the art (see sequence alignment). They teach that a pluripotent cell for producing insulin can be a mesenchymal cell and that the mesenchymal cell can be adipose derived stem cell [0093]. Iwazawa et al. do not teach a method of culturing a stem cell comprising a medium having a GLP-1 receptor agonist, a water soluble vitamin and a hepatocyte growth factor.
Ramiya teaches a method for trans-differentiation of non-pancreatic stem cell into a pancreatic cell pathway (abstract, title). Ramiya teaches that non-pancreatic stem cell can be mesenchymal stem cell and wherein the culture for differentiating a stem to an insulin producing cell is performed in a medium comprising GLP-1 and hepatocyte growth factor and nicotinamide (a water soluble vitamin B3) (see abstract). Ramya teaches a culture for differentiation in 1 week (Figure 3A), 2 weeks (Figure 3B). Regarding claim 6, Ramiya teaches a medium for culturing a stem cell for producing insulin producing cells comprises GLP-1, HGF, nicotinamide and Activin- A (see Table 3). Regarding claims 2-3, Ramiya teaches that insulin expression is there at week one but increases by week 4 [0034]. Regarding claim 4, Ramiya teaches adding exendin-4 to the growth medium (see Table 3-4). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to culture a mesenchymal stem cell in the presence of a GLP-1 receptor agonist, a HGF, a water soluble vitamin for a week to 4-wks time period to produce an insulin producing cell as taught by Ramiya in a cell structuring comprising protein polymer represented by Gly-X-Y as taught by Iwazawa et al. Additionally, one would have been motivated to do so because Ramiya teaches culturing a non-insulin producing stem cell with factors including GLP-1, exendin-4, HGF and nicotinamide (a water-soluble vitamin) in to an insulin producing cell. Further, one would have a reasonable expectation of success in using GLP-1 receptor agonist, HGF and a water-soluble vitamin as taught by Ramiya and it is well known in the art that GLP-1 is an insulin secretagogue that enhances insulin secretion from pancreatic beta cells.  Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
RESULT 1
US-13-319-289-1
; Sequence 1, Application US/13319289
; Publication No. US20120101040A1
; GENERAL INFORMATION
;  APPLICANT: OGIWARA, Kazutaka
;  APPLICANT:ISHIKAWA, Noriko
;  TITLE OF INVENTION: AN ANGIOGENESIS INDUCING AGENT COMPRISING RECOMBINANT GELATIN
;  FILE REFERENCE: Q127195
;  CURRENT APPLICATION NUMBER: US/13/319,289
;  CURRENT FILING DATE: 2011-11-07
;  PRIOR APPLICATION NUMBER: PCT/JP10/057795
;  PRIOR FILING DATE: 2010-05-07
;  PRIOR APPLICATION NUMBER: JP 2009-112659
;  PRIOR FILING DATE: 2009-05-07
;  NUMBER OF SEQ ID NOS: 10
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 571
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polypeptide
US-13-319-289-1

  Query Match             100.0%;  Score 3143;  DB 10;  Length 571;
  Best Local Similarity   100.0%;  
  Matches  571;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPGLQGMPGERGAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GAPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPGLQGMPGERGAA 60

Qy         61 GLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAAGLPGPKGERGDAGPKGAD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAAGLPGPKGERGDAGPKGAD 120

Qy        121 GAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAP 180

Qy        181 GKDGVRGLAGPPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPGLQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GKDGVRGLAGPPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPGLQ 240

Qy        241 GMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAAGLPGPKGER 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAAGLPGPKGER 300

Qy        301 GDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLPGPKGERGDA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLPGPKGERGDA 360

Qy        361 GPKGADGAPGKDGVRGLAGPPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGAD 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GPKGADGAPGKDGVRGLAGPPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGAD 420

Qy        421 GAPGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GAPGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAA 480

Qy        481 GLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLP 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLP 540

Qy        541 GPKGERGDAGPKGADGAPGKDGVRGLAGPPG 571
              |||||||||||||||||||||||||||||||
Db        541 GPKGERGDAGPKGADGAPGKDGVRGLAGPPG 571


 Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwazawa et al (US Pub. No. 20170203005 CON of PCT/JP/2015/077516 filed on 9/29/2015) in view of Ramiya (US Pub. No. 20070020242) as applied to claims 1-6 and 8-15 above, and further in view of CN 102242146 (pub. 11/16/2011).
Claims 7-8 are drawn to method of claim 1, further comprising a histone deacetylation inhibitor, wherein the said inhibitor is valproic acid.
The teachings of Iwazawa et al. and Ramiya are set forth. Neither Iwazawa et al nor Ramiya teaches a medium for culturing mesenchymal cell in a medium comprising valproic acid.
CN 102242146 teaches culturing embryonic stem cells in the presence of valproic acid and suggests that histone deacetylase inhibitors including Valproic acid de-differentiates a differentiated cell similar to embryonic cells [0018]. CN 102242146 teaches that valproic acid helps somatic cells induced to de-differentiate into pluripotent stem cells [0148].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add valproic acid as taught by CN 102242146 to the culture medium of a mesenchymal stem cell as taught by Iwazawa et al. in view of Ramiya. Additionally, one would have been motivated to do so because CN 102242146 teaches culturing an embryonic stem cell with valproic acid to promote de-differentiation said cell in to pluripotent stem cell. Further, one would have a reasonable expectation of success in valproic acid as taught by CN 102242146 to culture a mesenchymal stem cell because valproic acid promotes de-differentiation of an embryonic cell into pluripotent stem cell and therefore, it will help differentiation of mesenchymal cell to promote into an insulin -producing cell. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646